Citation Nr: 0515749	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-35 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for an incisional abdominal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1945 to November 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In April 2005, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the hearing is 
associated with the claims file.

By way of procedural background, the Board notes that the 
veteran initiated this as a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).  The claim was 
denied in an October 1999 rating decision.  The veteran 
perfected an appeal of this claim in March 2000.  In November 
2000, the veteran testified at a hearing before a Veterans 
Law Judge as to the claim for compensation for his incisional 
hernia.  The Board remanded this claim in August 2001.  In a 
March 2003 rating decision, the RO granted compensation for 
the veteran's incisional abdominal hernia and assigned a 20 
percent rating.  Thereafter, in January 2004, the veteran 
filed a notice of disagreement with the rating assigned to 
his disability and initiated the current appeal.

The Board notes that concurrent with this appeal, the veteran 
also initiated a claim for service connection for a mental 
disorder, claimed as memory loss, under the provisions of 
38 U.S.C.A. § 1151 (West 2002).  The veteran perfected this 
claim with the submission of a VA Form 9 in March 2000.  
Thereafter, this claim was before the Board in August 2001, 
January 2004, and September 2004, when it was remanded each 
time for further development.  This development was then 
completed by the RO.  In November 2004, the veteran submitted 
a written statement in which he indicated that he wanted to 
drop the existing appeal for a mental disorder.  He repeated 
this assertion in a December 2004 written statement.  The 
Board construes this as a withdrawal of this claim.  As such, 
the Board will confine its consideration to the issue as set 
forth above.

The Board also notes that in a September 2004 written 
statement, the veteran raised claims for a total rating based 
on individual unemployability due to service-connected 
disabilities and for special monthly compensation based on 
the need for the regular aid and attendance.  These claims 
have not yet been adjudicated by the RO.  They are referred 
to the RO for all further appropriate action.

Finally, in May 2005, and under the provisions of 38 U.S.C.A 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004), the 
Board determined that good or sufficient cause was shown to 
advance the veteran's appeal on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the VCAA, the Board finds that additional 
evidentiary development is necessary before final 
adjudication of the veteran's claim.

During the veteran's April 2005 hearing, he contended that 
the severity of his service-connected incisional hernia 
disability was worse than reflected in the medical evidence 
in his claim.  Specifically, he indicated that he wore a 
binder, while the previous rating decision stated that he did 
not.  The veteran and his wife said he had three small 
hernias, including an incisional hernia in the upper mid 
section of his body that affected his ability to breathe.

According to an August 2004 VA medical record, the veteran's 
ventral hernia was worsening and his family was quite worried 
and requested a surgical consultation.  A September 2004 VA 
general surgery medical record indicates that the veteran had 
"large non-communicating incisional hernias" due to 
complications from heart surgery in 1999.  This record 
further reflects that the risks of abdominal wall 
reconstruction were given to the veteran in light of his 
pulmonary and cardiac disease.  It was noted that the veteran 
did not wish to pursue surgery at that time and understood 
"that emergency surgery for incarceration/strangulation is a 
possibility".  It was further noted that the veteran wore an 
abdominal binder.  

The Board notes in reaching its initial determination in 
March 2003, the RO rated the veteran's incisional hernia 
disability upon review of treatment records and examinations 
for other disabilities.  However, there is no indication that 
he was afforded a VA examination to assess all residuals and 
the severity of the service-connected incisional hernias.  
Thus, in the interest of due process and fairness, the Board 
believes that the veteran should be scheduled for VA 
examination to assess the current severity of his service-
connected incisional hernia.

Thus, due process demands that this case be REMANDED to the 
RO for the following action:

1.  The RO should make schedule the veteran for 
appropriate examinations (e.g., internal medicine, 
surgical) to assess the current severity and all 
residuals of his service-connected incisional 
abdominal hernia.  All indicated tests and studies 
should be conducted and all clinical findings 
should be reported in detail.  The examiner should 
specifically be asked to determine:

(a) whether the veteran's hernia is 
described as small, large or massive; 

(b) whether or not the veteran currently 
wears a supporting belt and, if so, 
whether that supporting belt is well 
supportive of the veteran's hernia;

(c) if the veteran does not currently wear 
a supporting belt, does the veteran suffer 
from a weakening of his abdominal wall 
indicating the need for the veteran to 
wear a supporting belt and, if so, whether 
that supporting belt would adequately 
support the veteran's hernia; and

(d) whether the veteran's hernia is 
characteristic of persistent, severe 
diastasis of recti muscles or extensive 
diffuse destruction or weakening of 
muscular and fascial support of abdominal 
wall so as to be inoperable.

(e) whether any diagnosed ventral hernia 
noted in the September 2004 VA medical 
record is an incisional hernia and, if so, 
what other residuals are associated with 
the incisional hernias.

2.  Thereafter, the RO should readjudicate the 
veteran's claim for an initial rating in excess of 
20 percent for his service-connected incisional 
abdominal hernia.  If the benefits sought on appeal 
remain denied, the veteran and his representative 
should be provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, to include 
a summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the November 2004 SSOC.  
An appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




